Citation Nr: 1315234	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  07-35 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to December 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified at a Board hearing at the RO in Portland, Oregon in August 2010.  This transcript has been associated with the file.

The case was brought before the Board in January 2011 and September 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include scheduling him for new VA examinations.  The Veteran was afforded a VA examination in February 2011 and October 2012 for his TDIU claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.



CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The notice requirements were met in this case by a letter sent to the Veteran in December 2005.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded multiple VA medical examinations, most recently in October 2012.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided a detailed conclusion for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran contends that his service-connected disabilities are of such severity that they render him unemployable and in turn entitle him to a TDIU.  For the reasons that follow, the Board concludes that a TDIU is not warranted.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for a right hip disability, evaluated as 50 percent disabling; a lumbar spine disability, evaluated as 40 percent disabling; and peripheral neuropathy of the bilateral lower extremities, each evaluated as 10 percent disabling, for a combined total rating of 80 percent as of February 3, 2011.  (The Board acknowledges the Veteran's total disability rating was 70 percent as of March 30, 2005 prior to when his lumbar spine disability rating increased).  As such, the Veteran meets the criteria for schedular consideration of a TDIU.  Id.

Notwithstanding, it is the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in the appellant's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran contends that he is unable to work due to his service-connected disabilities.  On his November 2005 TDIU application, the Veteran indicated that he last worked full-time in 1995.  See also April 2006 Request for Employment Information from Pope and Talbott.

At his January 2006 VA spinal examination the Veteran reported that he was no longer able to perform activities such as welding, lifting or any activity involving labor.  However, he did indicate he could perform clerical or deskwork, as he did when he designed equipment for sawmills.  He also reported working in a small woodshop in his home.  The examiner ultimately opined that the Veteran was not able to obtain or maintain employment which had labor involved, to include prolonged standing or repetitive motion of the lower back.  The examiner opined the Veteran could perform sedentary forms of employment such as clerical work that did not involve heavy lifting.
The Veteran was also part of the vocational rehabilitation program beginning in 2007.  In his January 2007 Independent Living Interview Guide the Veteran reported that he was able to walk several blocks, do work around the house, and perform errands, usually with some difficulty.  He also reported that he could participate in community activities such as religious services, social activities, or volunteer work with no difficulty.  He was very limited in moderate recreational activities.

The Veteran's vocational rehabilitation counselor provided a statement in January 2007 that the Veteran was unemployable due to his limited education, age, limited transferrable skills, and unemployment since 1995.  Physically the Veteran also had service-connected hip, spine, and nerve conditions as well as non-service-connected shoulder disorders and cancer.  

The vocational rehabilitation counselor also provided a statement from the Veteran's chiropractor.  The chiropractor stated the Veteran was not employable in any gainful occupation unless he could be placed in a job that gave him the ability to move as needed.  The Veteran was unable to sit or stand for more than 30 minutes and he could only walk for short distances.  See January 2007 statement.

At his September 2009 VA examination the Veteran reported he had previously worked as a welder/fabricator, but most recently had worked as an industrial engineer and maintenance manager until 1995.  He reported spending most of his time gardening and doing decorative work on wood surfaces using a computer assisted router.  He could walk 200 yards, stand for an hour, and sit and drive for four hours if necessary.  He could lift and carry 15-20 pounds.

The examiner opined the Veteran was capable of sedentary work, even taking into account the physical limitations of his service-connected hip and back.  The examiner did also note the Veteran's walking was limited by his non-service-connected right knee condition.

At his August 2010 Board hearing the Veteran that he used to perform physical labor work that he was unable to do anymore due to his service-connected disabilities.  He also testified that he could do sedentary work with rest in between, but he could not just sit all day.  

The Veteran also had a VA examination in February 2011.  Again the Veteran reported his daily activities included doing household chores and working in his shop.  He stated he could stand about 20 minutes and walk up one flight of stairs before his knee limited him from going further.  He was limited by his right knee and lumbar spine to carrying 25 pounds.

In a June 2011 addendum opinion the examiner indicated he had reviewed the claims file prior to coming to his opinion.  He stated that the Veteran was capable of sedentary employment, although his service-connected disabilities limited his ability to lift, walk more than one block, and stand more than 20 minutes.  

The Veteran's most recent VA examination was in October 2012.  The examiner noted the Veteran had begun chemotherapy for kidney cancer one year earlier.  The Veteran stated his right knee arthritis was worsening.  He still helped clean the house and worked on his computer assisted woodcarving.  He could walk 1.5 blocks before he was in too much pain.  He found it difficult to stand more than 5 minutes or climb more than one flight of stairs.  He could lift and carry 10 pounds, but was prohibited from carrying more due to his back pain.  He believed he was primarily limited by both his low back pain and his right knee pain.  He stated his hip joints were of minimal limitation for standing, walking, and lifting.

The examiner again stated the Veteran's service-connected conditions limited him to sedentary occupations.  His non-service-connected right knee and chemotherapy created additional limitations for work.  In a February 2013 addendum the examiner indicated he had taken into account the Veteran's service-connected disabilities, education, experience, and occupational background only in coming to a conclusion.  

Having reviewed the complete record, the Board finds that entitlement to a TDIU is not warranted.  The Veteran believes he cannot work due primarily to his service-connected disabilities.  However, the VA examiners and private chiropractor have not stated that he is incapable of maintaining gainful employment due to one, or all of his service-connected disabilities.  To the contrary, the January 2006 VA examiner stated the Veteran was capable of performing sedentary employment.  The January 2007 statement from the Veteran's private chiropractor indicated employment was possible if the Veteran could move around.  The September 2009 VA examiner found that the Veteran could perform sedentary employment, even with his physical limitations.  The February 2011 and October 2012 examination reports also indicated the Veteran was capable of sedentary employment.

The Board acknowledges that in January 2007 the Veteran's vocational rehabilitation counselor stated that the Veteran was unable to maintain substantial employment.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

In this case, the Board assigns more probative weight to the VA medical opinions as concerning whether the Veteran is capable of maintaining substantially gainful employment.  As mentioned, the examiners reviewed the claims file, performed a physical examination of the Veteran, and listened to his contentions regarding physical limitations due to his service-connected disabilities.  The vocational rehabilitation counselor also took into account the Veteran's age, which is not a factor in determining whether a TDIU is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).  While sympathetic to the Veteran's concerns, the Board finds the medical opinions to be more probative than his assertions and the January 2007 statement.

The above noted medical opinions reflect a clinical understanding of the Veteran's limitations specifically due to his service-connected disabilities.  To the extent his disabilities affect the Veteran's employment; the assigned schedular ratings compensate him for such impairment.  There is no credible, competent evidence which establishes that the Veteran's service-connected disabilities result in his unemployability.  Therefore, a TDIU rating is not warranted, and referral to the Director of Compensation and Pension for extraschedular consideration is not warranted.

For the foregoing reasons, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.  



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


